United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, DOMICILIARY, White City, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-443
Issued: June 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2006 appellant filed a timely appeal from the June 22, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied her request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the denial of her request. The Board has no jurisdiction to review the Office’s April 15,
2005 decision to terminate her compensation benefits, as she did not file her appeal to the Board
within one year of that decision.
ISSUE
The issue is whether the Office properly denied appellant’s April 8, 2006 request for
reconsideration.

FACTUAL HISTORY
On June 23, 1997 appellant, then a 53-year-old interior designer, filed a claim alleging
that her epicondylitis was a result of her federal employment: “The unpacking of the pictures for
a reconstruction project caused the injury. All lifting, holding and reaching caused continued
inflammation to the injured area. Therefore the pain has never entirely gone away since the very
beginning.” Appellant stated that she first became aware of the disease or illness on
June 29, 1995.1 The Office accepted her claim for bilateral epicondylitis and approved a lateral
release and a left lateral epicondylectomy.
Dr. John Ballard, an orthopedic surgeon selected to resolve a conflict in medical opinion,
examined appellant on December 2, 2004. He related the history of injury appellant provided,
described her current complaints and reported his findings on physical examination. Dr. Ballard
reviewed her medical records and responded to the Office’s questions. He explained that
appellant’s work played no role in her total disability beginning June 27, 2003. Dr. Ballard
explained that her work injuries resolved years ago, that it was physically and objectively
impossible for a left tennis elbow release to cause or contribute in any way to lymphedema and
that appellant was capable of performing her regular work duties.
In a decision dated April 15, 2005, the Office terminated appellant’s compensation for
epicondylitis. The Office found that the weight of the medical evidence rested with the impartial
medical specialist and established that the accepted condition had resolved without residual or
disability for work.
On May 5, 2005 appellant asked that false information in her file be corrected and stated
that she would be submitting additional medical information. She noted that it took an extreme
amount of time to go over every piece of paper in her 10-year claim to find incorrect quotes and
false information. Appellant took issue with Dr. Ballard’s report, as he examined her without the
medical record and the Office’s statement of conflict. She noted that Dr. Ballard devoted 33
lines to explain the evaluation of the Office referral physician and only 6 lines to explain the
evaluation of the attending physician. Appellant stated that there was no evidence that a physical
capacity evaluation in 2000 was submitted as evidence in her claim. She stated that the
statement of accepted facts did not fully disclose the records from her doctors. Appellant
contended that the Office did not base its decision on all the evidence of record but on partial
records that included false statements. She contended that Dr. Ballard’s report was not well
rationalized or based upon a proper factual or medical background. Appellant stated that the
biggest neglect and misrepresentation began in January 1998, when the employing establishment
changed her return-to-duty status and forced her to work regular duty. She stated that the
information submitted by the employing establishment was false and misleading from the
beginning. Appellant submitted a 12-page timeline from June 1995 to January 2005.
On April 8, 2006 appellant wrote to the Office: “I am not sure if I need to apply for
reconsideration or not as the information missing and incorrect in my file has been brought to
your attention and I have asked that it all be corrected.” She added: “I do not understand how
1

Appellant also filed a claim for a traumatic right elbow injury on June 29, 1995: “Stuck my arm into a large
crate of pictures and lifted a picture and hyperextended my elbow.”

2

you are able to address my case without the full benefit of the entire files from my long-standing
case. I also do not understand how you are able to turn down my case when the information
included in the files is false and misleading.” On April 14, 2006 appellant faxed over 90 pages
of documents to the Office, documents bearing her corrections and comments. On May 5, 2006
the Office advised her by telephone that, if she believed the Office based its decision on incorrect
information, she should consult her appeal rights.
On May 6, 2006 appellant formally requested reconsideration. She noted that she had
faxed a large amount of information to the Office on April 14, 2006 to demonstrate the incorrect
information in her file. Appellant noted that the Office had advised second opinion doctors that
the only information they were to use in reference to her claim was the statement of accepted
facts, which allegedly did not include pertinent information from her attending physicians. She
noted a March 30, 2000 request for her surgeon to order a physical capacity evaluation and to
supply objective findings regarding permanent work restrictions once completed. Appellant also
noted that her return-to-work duties were not adhered to. She stated that she was including a
letter from her physician in support of her disability retirement from the Federal Government.
“Given all this information,” appellant stated, “I believe the claim denial should be overturned
and my claim become active again with proper findings and medical and factual assistance be
given as is due my case.” She added that she was quite ill and able to work for about an hour.
Appellant stated that her arms and shoulders continued to be extremely painful.
The Office also received a number of medical treatment documents, mostly from 2003
and 2004. Among them, reports from Dr. Thomas J. Purtzer, her attending physician, who
diagnosed, among other things, chronic pain secondary to lymphedema and epicondylitis.
In a decision dated June 22, 2006, the Office denied appellant’s request for
reconsideration. The Office found that she submitted cumulative evidence and that the alleged
errors she identified were irrelevant and had no bearing on the issue at hand.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee shall exercise this right through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”2
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously

2

20 C.F.R. § 10.605 (1999).

3

considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.3
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits. Where the
request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.4
ANALYSIS
Appellant did not file a formal request for reconsideration until May 6, 2006, more than a
year after the Office’s April 15, 2005 decision terminating her compensation benefits. However,
the Office treated her April 8, 2006 correspondence as a request for reconsideration. This made
appellant’s request timely. Therefore, to require the Office to reopen her case, her request must
meet at least one of the three standards noted above.
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law. She did not advance a relevant legal argument not previously considered by the Office.
Most of appellant’s arguments, including her return-to-work duties, are wholly irrelevant to the
April 15, 2005 termination of benefits. She did argue that the report of Dr. Ballard, the impartial
medical specialist, was not well rationalized or based upon a proper factual or medical
background. However, the Office previously considered appellant’s contentions when it found
that Dr. Ballard’s report constituted the weight of the medical evidence. Appellant may have her
own opinion on the evidentiary weight of this report, but the Office previously considered the
matter. Further, she did not submit relevant and pertinent new evidence not previously
considered by the Office. Appellant submitted no new medical evidence in support of her
contention of ongoing epicondylitis related to her federal employment. Instead, she submitted a
multitude of documents that she marked with corrections and comments. The Board has
reviewed all of this material and finds that it does not constitute relevant and pertinent new
evidence not previously considered by the Office.
The underlying issue is whether appellant continues to suffer from the accepted
epicondylitis. There is nothing new in her request for reconsideration relevant to this issue. The
Board will therefore affirm the Office’s June 22, 2006 decision denying appellant’s request.
CONCLUSION
As appellant’s request for reconsideration failed to meet at least one of the three
standards for obtaining a merit review of her case, the Board finds that the Office properly
denied her request. She is not entitled to a reopening of her case.

3

Id. at § 10.606.

4

Id. at § 10.608.

4

ORDER
IT IS HEREBY ORDERED THAT the June 22, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 21, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

